DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 2-8, 9-11, and 13-20 are objected to because of the following informalities:  in each claim in line 1 the phrase “in which” should be replaced by ---wherein---.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In this instance the examiner notes in specific that Claims 1 and 12 as amended no longer recite that the invention determines an estimate of the size of a lesion but instead explicitly determines the size of the lesion. However, this is not only narrower then, but in fact contrary to the original disclosure. In short, each and every instance that the size of the lesion is discussed in the original disclosure, save one, is explicitly and only in the context of an “estimate” of the size. The sole exception to this comes from [0024] of the specification which iterates the same scope in slightly different wording, specifically that:
“[0024] The inventors have discovered in this regard that certain optical spectral properties of myocardial tissue change during ablation, and that these properties give a good indication of lesion size.”
	Since a “good indication” is explicitly not an exact measure (i.e. not a determination) and since each and every other instance from the original disclosure where the claims or specification discuss the size of the lesion is explicitly limited to an estimate, it is equally clear that the claims as amended are narrower than and not adequately supported by the originally filed disclosure. Therefore the claims are held to contain new matter no adequately supported by the originally filed disclosure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the claim recites that the processor is “configured to: begin an ablation procedure to create a lesion at a tissue site” and “terminate the ablation procedure”; however, it is unclear how or if the processor would be able to perform such features given that the processor itself cannot perform ablation and given that the claims lack any structure for performing ablation, much less one in communication with/under the control of the processor. Likewise given that the processor cannot perform its claimed function without some ablation element, the inclusion of these processing limitations call into question whether or not the invention is complete of if there are omitted elements so as to render the scope of the claim indefinite. See also MPEP § 2172.01.  For compact prosecution purposes the examiner remarks that reciting that the invasive probe or the cap thereof is configured to ablate a tissue would clarify that the claims include a structure for performing ablation and therefore would resolve this issue under 112(b). Therefore and for examination purposes below, the examiner will presume that the invasive probe or the cap thereof is configured to ablate the tissue.
Claims 13-20 are each similarly affected, at least by virtue of dependency.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US 10314650 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:

Claim 1 of the instant application contains the same scope as claim 1 of U.S. Patent No. US 10314650 B2 except that 1) the estimation of the lesion size is replaced by a determination of lesion size; however, given the contents of the specification and given the ordinary skill in the art it is abundantly clear that the only reasonably way to “determine” the lesion size is by estimation as the applicant discloses no other way to do so and therefore is presumed, for the purpose of considering double patenting issues, not to be a substantive difference in scope; and that 2) the claimed step of “controlling the ablation of the tissue based on the … size of the lesion” is further refined in the current claims to include comparing the size and terminating the ablation when the desired size is achieved. While this is certainly a substantive difference that causes the claims to not be held rejectable under statutory double patenting, it is abundantly and prima facie clear that any controlling “based on the … size of the lesion” would include terminating if the size is large enough as ablating healthy tissue is rightfully outright taboo in the field of ablation and would not even occur to one of ordinary skill in the art as a viable possibility. As such this difference in scope is so minor as to only truly iterate that the invention does not knowingly cause unnecessary harm to the patient (i.e. is functional) which is prima facie obvious.
Claim 2 of the instant application contains the same scope as claim 2 of U.S. Patent No. US 10314650 B2 except by virtue of the issues inherited by dependency from the parent claim and addressed above.
Claim 3 of the instant application contains the same scope as claim 4 of U.S. Patent No. US 10314650 B2 except by virtue of the issues inherited by dependency from the parent claim and addressed above.
Claim 4 of the instant application contains the same scope as claim 5 of U.S. Patent No. US 10314650 B2 except by virtue of the issues inherited by dependency from the parent claim and addressed above.
Claim 5 of the instant application contains the same scope as claim 6 of U.S. Patent No. US 10314650 B2 except by virtue of the issues inherited by dependency from the parent claim and addressed above.
Claim 6 of the instant application contains the same scope as claim 8 of U.S. Patent No. US 10314650 B2 except by virtue of the issues inherited by dependency from the parent claim and addressed above and also except that the instant claim recites a broader range of wavelengths. Where the narrower range of the patent should read on the instant claim and/or the claim therefore additionally appears to be a prima facie obvious variant as set forth in MPEP 2144.05.
Claim 7 of the instant application contains the same scope as claim 7 of U.S. Patent No. US 10314650 B2 except by virtue of the issues inherited by dependency from the parent claim and addressed above.
Claim 8 of the instant application contains the same scope as claim 8 of U.S. Patent No. US 10314650 B2 except by virtue of the issues inherited by dependency from the parent claim and addressed above and also except that the instant claim recites a broader range of wavelengths. Where the narrower range of the patent should read on the instant claim and/or the claim therefore additionally appears to be a prima facie obvious variant as set forth in MPEP 2144.05.
Claim 9 of the instant application contains the same scope as claim 6 of U.S. Patent No. US 10314650 B2, where size of the lesion is understood to be based on the overall ratio so as to seemingly not deviate substantively in scope, and except that the instant claim recites a broader range of wavelengths. Where the narrower range of the patent should read on the instant claim and/or the claim therefore additionally appears to be a prima facie obvious variant as set forth in MPEP 2144.05.
Claim 10 of the instant application contains the same scope as claim 9 of U.S. Patent No. US 10314650 B2 except by virtue of the issues inherited by dependency from the parent claim and addressed above.
Claim 11 of the instant application contains the same scope as claim 10 of U.S. Patent No. US 10314650 B2 except by virtue of the issues inherited by dependency from the parent claim and addressed above.
Claim 12 of the instant application contains the same scope as claim 11 of U.S. Patent No. US 10314650 B2 except that 1) the instant claims do not contain a structure capable of performing / configured to perform ablation which is being regarded by the examiner as an oversight/error given the clear need for such a structure and given the contents of the applicant’s arguments and is subject to an examiner’s interpretation iterated above so as to not be construed as a substantive difference in scope pending the resolution of the 112(b) rejection above, and that 2) the estimation of the lesion size is replaced by a determination of lesion size; however, given the contents of the specification and given the ordinary skill in the art it is abundantly clear that the only reasonably way to “determine” the lesion size is by estimation as the applicant discloses no other way to do so and therefore is presumed, for the purpose of considering double patenting issues, not to be a substantive difference in scope; and that 3) the claimed step of “controlling the ablation of the tissue based on the … size of the lesion” is further refined in the current claims to include comparing the size and terminating the ablation when the desired size is achieved. While this is certainly a substantive difference that causes the claims to not be held rejectable under statutory double patenting, it is abundantly and prima facie clear that any controlling “based on the … size of the lesion” would include terminating if the size is large enough as ablating healthy tissue is rightfully outright taboo in the field of ablation and would not even occur to one of ordinary skill in the art as a viable possibility. As such this difference in scope is so minor as to only truly iterate that the invention does not knowingly cause unnecessary harm to the patient (i.e. is functional) which is prima facie obvious.
Claim 13 of the instant application contains the same scope as claim 12 of U.S. Patent No. US 10314650 B2 except by virtue of the issues inherited by dependency from the parent claim and addressed above.
Claim 14 of the instant application contains the same scope as claim 13 of U.S. Patent No. US 10314650 B2 except by virtue of the issues inherited by dependency from the parent claim and addressed above.
Claim 15 of the instant application contains the same scope as claim 14 of U.S. Patent No. US 10314650 B2 except by virtue of the issues inherited by dependency from the parent claim and addressed above.
Claim 16 of the instant application contains the same scope as claim 16 of U.S. Patent No. US 10314650 B2 except by virtue of the issues inherited by dependency from the parent claim and addressed above and also except that the instant claim recites a broader range of wavelengths. Where the narrower range of the patent should read on the instant claim and/or the claim therefore additionally appears to be a prima facie obvious variant as set forth in MPEP 2144.05.
Claim 17 of the instant application contains the same scope as claim 15 of U.S. Patent No. US 10314650 B2 except by virtue of the issues inherited by dependency from the parent claim and addressed above.
Claim 18 of the instant application contains the same scope as claim 16 of U.S. Patent No. US 10314650 B2 except by virtue of the issues inherited by dependency from the parent claim and addressed above and also except that the instant claim recites a broader range of wavelengths. Where the narrower range of the patent should read on the instant claim and/or the claim therefore additionally appears to be a prima facie obvious variant as set forth in MPEP 2144.05.
Claim 19 of the instant application contains the same scope as claim 18 of U.S. Patent No. US 10314650 B2 except by virtue of the issues inherited by dependency from the parent claim and addressed above and also except that the instant claim recites a broader range of wavelengths. Where the narrower range of the patent should read on the instant claim and/or the claim therefore additionally appears to be a prima facie obvious variant as set forth in MPEP 2144.05.
Claim 20 of the instant application contains the same scope as claim 17 of U.S. Patent No. US 10314650 B2 except by virtue of the issues inherited by dependency from the parent claim and addressed above and also except that the instant claim requires by dependency a narrower range of wavelengths and therefore additionally appears to be a prima facie obvious variant as set forth in MPEP 2144.05.

Examiner’s Note
The examiner notes that no claim is allowable at least for reasons of 112(a) rejections, double patenting rejections, and/or 112(b) rejections. However, the examiner also notes that at least Claims 1 and 12 contain subject matter not taught by or obvious over the prior art for reasons already established on record in the Non-Final Rejection mailed 10/05/2021.

Response to Arguments
.Applicant’s arguments, see pages 7-9, filed 02/04/2022, with respect to the 101 rejections and the 112(b) rejections have been fully considered and are persuasive.  The associated rejections of the previous office action have been withdrawn.

Applicant's arguments filed 02/04/202 with respect to the double patenting rejection have been fully considered but they are not persuasive as follows:
Before addressing the double patenting rejection the examiner notes that while the argument against the 112(b) rejection of claims 19-20 bridging pag3es 7-8 is technically overcome due to the amendment, the same issue – at least in scope – now affects claims 12-20 and therefore it may compact prosecution to further iterate that the “cap” of the invasive probe must be given its ordinary meaning under the broadest reasonable interpretation thereof, which is only that it is an end point of the invasive probe. Many sorts of “caps” are known and common in the art. Often they are integral to the probe and merely the tip portion (as is the case here) though it is also common to regard coverings as caps. In no instance however would one of ordinary skill in the art consider the mere iteration of “cap” to specifically limit the claims to include structures specifically configured to perform ablation as this has noting to do with what defines the structure of a “cap”. The examiner does note that “cap electrodes” are known in the art and would be such a structure; however, this is a far cry from what is actually claimed. Indeed the examiner reviewed the specification and notes that there is no special definition for the term. Likewise the term is not only not defined in the claim but the claim does not even require that the cap be configured to / capable of enacting ablation. Moreover the applicant’s provided support falls rather clearly short of convincing the examiner that the cap of the claims would be understood to be limited to or even related to ablation. For example the applicant provides a partial citation of [0030] as their sole justification for the cap being interpreted as an ablation element. However, if one so much as included the first word of the sentence in question from [0030] which is “Typically” it is abundantly clear that the citation in question is not, and specifically cannot, be a definition as it is explicitly intended to be merely exemplary. This is further reinforced when one considered the rest of [0030] and the surrounding texts which iterate that this is related only to one figure and with some embodiments and that other embodiments and terminology for the cap exists. As such the examiner must maintain the same scope of rejection even if the previously issued rejection is no longer germane. To compact prosecution the examiner remarks that that simply iterating that the invasive probe, or cap thereof, is configured to ablate tissue would be enough to inform the reader that the applicant is not laying claim to a generic capped invasive probe but is instead laying claim to a more specific ablation arrangement and would therefore overcome this rejection.
In regards to the applicant’s arguments against the double patenting rejection provided on pages 10-11 the applicant’s arguments address the newly amended claim wording and therefore the best rebuttal to the argument is to view the newly amended rejection provided above and incorporated herein by reference to show how the newly claimed wording does not in fact differentiate the claimed scope.
Lastly, while not specifically argued against, the examiner notes that it may compact prosecution to iterate that the change in wording to replace “estimating” with “determining” raises new issues under 112(a) as the claims are now contrary to the actual disclosure which has no way to determine the exact lesion size  and thus in this instance the examiner notes that the most direct way to address the issue is seemingly to point out that the disclosure does not support or attempt to support such a determination. If the applicant is unclear as to how to resolve the newly added 112(a) rejection then they are welcome to contact the examiner to set up an interview and discuss the matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278. The examiner can normally be reached M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL S KELLOGG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793